Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 07, 2020

The Court of Appeals hereby passes the following order:

A20A0985. THERIAN WIMBUSH v. STEPHEN E. CASTLEN et al.

      Therian Wimbush, whose parental rights have been terminated as to nine of her
children and who is presently incarcerated for child cruelty,1 has filed an original
mandamus petition in this Court. Wimbush asserts that the judgments in her parental
rights termination and criminal cases are void because the trial court lacked
jurisdiction to enter them. Wimbush asks this Court to recall the remittiturs in those
cases, vacate the judgments, and direct the lower court clerks to take certain actions.
      Although the Georgia Constitution vests the appellate courts of this state with
original mandamus jurisdiction, see Ga. Const. of 1983, Art. VI, Sec. I, Par. IV, we
are to exercise that authority only in “extremely rare” circumstances. Gay v. Owens,
292 Ga. 480, 480 (1) (738 SE2d 614) (2013) (punctuation omitted). Mandamus will
issue “only if (1) no other adequate legal remedy is available to effectuate the relief
sought; and (2) the applicant has a clear legal right to such relief.” Bibb County v.
Monroe County, 294 Ga. 730, 734 (2) (755 SE2d 760) (2014).
      Wimbush filed an identical petition for relief in the Supreme Court of Georgia.
See Wimbush v. Castlen, Case No. S20O0703 (decided Jan. 27, 2020). The Supreme
Court concluded that mandamus was not an appropriate remedy because Wimbush
was “simply seeking to reopen matters that could have been addressed via the


      1
       See In the Interest of R. W., Case No. A18A1671 (dismissing as untimely
Wimbush’s appeal from juvenile court order terminating her parental rights) (decided
May 29, 2018); Wimbush v. State, 345 Ga. App. 54 (812 SE2d 489) (2018) (affirming
Wimbush’s convictions on three counts of cruelty to children).
ordinary channel of judicial review” and her petition did “not warrant the exercise of
[the Supreme Court’s] rarely-invoked original jurisdiction[.]” Accordingly, the
Supreme Court dismissed Wimbush’s petition.
      We hereby adopt the Supreme Court’s reasoning. Because this is not one of the
extremely rare instances in which this Court will exercise original mandamus
jurisdiction, see Gay v. Owens, 292 Ga. at 482-483 (2), we DISMISS Wimbush’s
petition.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/07/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.